     Case 5:17-cr-00222-JGB Document 133 Filed 10/12/18 Page 1 of 2 Page ID #:1160



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     VICTORIA A. DEGTYAREVA (Cal. Bar No. 284199)
 4   Assistant United States Attorney
     OCDETF Section
 5        1400 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-7635
 7        Facsimile: (213) 894-0142
          E-mail:    Victoria.Degtyareva@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                            UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. ED CR 17-222(A)-JGB

13              Plaintiff,                    GOVERNMENT’S MOTION TO DISMISS
                                              INDICTMENT AGAINST DEFENDANTS
14                    v.                      SLAVCO IGNJATOV AND VALENTINO
                                              HRISTOVSKI
15   SLAVCO IGNJATOV, et al.,

16              Defendants.

17

18         Pursuant to Rule 48 of the Federal Rules of Criminal Procedure,
19   and by leave of court endorsed hereon, the United States Attorney
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
     Case 5:17-cr-00222-JGB Document 133 Filed 10/12/18 Page 2 of 2 Page ID #:1161



 1   for the Central District of California hereby moves to dismiss the

 2   above-referenced case as to defendants Slavco Ignjatov and Valentino

 3   Hristovski only.

 4    Dated: October 12, 2018              Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           LAWRENCE S. MIDDLETON
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9                                               /s/
                                           VICTORIA A. DEGTYAREVA
10                                         Assistant United States Attorney

11                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
